                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CAROLYN A. LITTLE,                                   )
                                                     )
                Plaintiff,                           )
                                                     )
        V.                                           )           No. 4:19-cv-239-JAR
                                                     )
SPECIAL SCHOOL DISTRICT,                             )
                                                     )
                Defendant.                           )

                                  MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of plaintiff Carolyn A. Little for leave to

proceed in forma pauperis in this civil action. The Court has considered the motion and the

financial information provided therein, and has determined to grant the motion. In addition, the

Court will direct plaintiff to submit a copy of the right-to-sue letter she received from the Equal

Employment Opportunity Commission ("EEOC").

        Plaintiff brings this action under the Age Discrimination in Employment Act of 1967

("ADEA''), 29 U.S.C. §§ 621, et seq., for alleged age discrimination and retaliation. In the

complaint, plaintiff stated she filed a charge of discrimination with the EEOC and received a

right to sue letter. However, she neither provided the date of that letter, nor attached a copy of

the letter to her complaint. 1 Plaintiff filed the instant complaint on February 15, 2019.

        A plaintiff in an ADEA action has ninety days from receipt of the right-to-sue letter from

the EEOC to file a civil action. Littell v. Aid Ass 'n for Lutherans, 62 F.3d 257, 259 (8th Cir.


1
   Plaintiff did, however, attach copies of charges of discrimination she filed with the Missouri
Commission on Human Rights ("MCHR") dated January 3, 2016 and May 22, 2017, along with a copy of
a June 26, 2017 MCHR right-to-sue letter related to the latter charge. Review of Missouri Case.net shows
that plaintiff has filed at least two employment discrimination cases in state court. See Carolyn Little v.
Special School District, No. 17SL-CC03076 (21st Jud. Cir. 2017) and Carolyn Little v. Special School
District, No. 18SL-CC 1614 (21st Jud. Cir. 2018).
1995). As plaintiff has not provided a copy of such letter, the Court is unable to determine

whether plaintiff has timely filed this action. Therefore, the Court will order the plaintiff to

supplement the complaint by submitting a copy of the right-to-sue letter she received from the

EEOC.

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this Order,

plaintiff shall file a copy of the right-to-sue letter she received from the EEOC.

        Plaintiff's failure to timely comply with this Order shall result in the dismissal of

this action, without prejudice and without further notice.

        Dated this 1st day of March, 2019.




                                                 -2-
